Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 10/26/21 is acknowledged.
Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/21.

Drawings
Figure 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 14, line 16, “locking bar 18” should apparently be “locking bar 15”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/001206 in view of DE 102005004684. 
For claim 16, WO 2017/001206 discloses a crash-arresting unit for a vehicle seat (101), comprising: a locking element (125) and an actuating unit (49), wherein the locking element (125) can be brought into form-fitting engagement with a mating element (23) via the actuating unit, 
WO 206 lacks the actuating unit being an electromechanical actuating unit having a fusible wire, wherein destruction of the fusible wire frees a movement of the locking element in the direction of the mating element.  
DE 102005004684 teaches the use of an electromechanical actuating unit (FIG.1) for a headrest having a spring and a fusible wire, wherein destruction of the fusible wire frees a movement of a locking element. 
It would have been obvious to one of ordinary skill in the art to have substituted the electromechanical actuating unit as taught by DE 684 in place of the inertial force actuating unit of WO 206 to achieve the predictable result of moving the locking element in the direction of the mating element. 
For claim 17, the locking element is a pawl.  
For claim 18, the mating element is a toothed segment.  
For claim 19, the fusible wire can be destroyed by a current surge (high current pulse, see DE 684).  
For claim 20, a spring in a preloaded state is held in the preloaded position by the fusible wire.  
For claim 25, WO 206, as modified with DE 684, discloses the spring directly pivots the locking element in such a way that the locking element comes into engagement with the mating element as soon as the fusible wire is destroyed.  

Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/001206 in view of DE 102012105518. 
For claim 16, WO 2017/001206 discloses a crash-arresting unit for a vehicle seat (101), comprising: a locking element (125) and an actuating unit (49), wherein the locking element (125) can be brought into form-fitting engagement with a mating element (23) via the actuating unit, wherein the actuating unit is mass (49) that acts when inertial force is applied, wherein movement of the mass moves the locking element in the direction of the mating element.  
WO 206 lacks the actuating unit being an electromechanical actuating unit having a fusible wire, wherein destruction of the fusible wire frees a movement of the locking element in the direction of the mating element.  
DE 518 teaches the use of an electromechanical actuating unit for a vehicle component having a compression spring (19) and a fusible wire (21), wherein destruction of the fusible wire frees a movement of a locking element. 
It would have been obvious to one of ordinary skill in the art to have substituted the electromechanical actuating unit as taught by DE 518 in place of the inertial force actuating unit of WO 206 to achieve the predictable result of moving the locking element in the direction of the mating element. 
For claim 17, the locking element is a pawl.  
For claim 18, the mating element is a toothed segment.  
For claim 19, the fusible wire can be destroyed by a current surge. 
For claim 20, a spring in a preloaded state is held in the preloaded position by the fusible wire.  

For claim 22, the fusible wire and the spring are constituent parts of the electromechanical actuating unit.  

Claims 16, 20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/001206 in view of DE 3238682. 
For claim 16, WO 2017/001206 discloses a crash-arresting unit for a vehicle seat (101), comprising: a locking element (125) and an actuating unit (49), wherein the locking element (125) can be brought into form-fitting engagement with a mating element (23) via the actuating unit, wherein the actuating unit is mass (49) that acts when inertial force is applied, wherein movement of the mass moves the locking element in the direction of the mating element.  
WO 206 lacks the actuating unit being an electromechanical actuating unit having a fusible wire, wherein destruction of the fusible wire frees a movement of the locking element in the direction of the mating element, a feature taught by DE 682 as seen with 18-30 in the figure.  
It would have been obvious to one of ordinary skill in the art to have substituted the electromechanical actuating unit as taught by DE 682 in place of the inertial force actuating unit of WO 206 to achieve the predictable result of moving the locking element in the direction of the mating element. 
For claim 23, the spring actuates an actuating rod (26), and the actuating rod acts on the locking element in such a way that the locking element comes into engagement with the mating element as soon as the fusible wire is destroyed.  
For claim 24, WO 206 lacks the spring actuating an actuating cable but the examiner takes official notice that cables are well known in the art and it would have been obvious to one of ordinary skill in that art to substitute the cable for the rod to achieve the same predictable result of activating or acting on the locking element. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR, 550 US at 82 USPQ2d at 1385 (Supreme Court 2007) (KSR) supports this rationale of a simple substitution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3616